DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pillai et al (U.S PG-PUB NO. 20190042922 A1).
-Regarding claim 1, Pillai discloses a method of processing data in a machine learning model (Abstract; FIGS. 1-18), comprising: receiving first domain input data (FIG. 1, X 101a:                         
                            
                                
                                     
                                    X
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    X
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    X
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    X
                                
                                
                                    3
                                
                            
                        
                    ); transforming the first domain input data to second domain input data via a domain transformation function (Abstract; FIG. 1, LOG 201); providing the second domain input data to a first layer of a machine learning model (FIG. 1, convolution layer 106a, DNN 100); processing the second domain input data in the first layer of the machine learning model according to a set of layer weights (FIG. 1, log2(X), W 102a; [0020]; [0029]); and outputting second domain output data from the first layer of the machine learning model (FIG. 1, Y 103a).
-Regarding claim 11, Pillai discloses a processing system (Abstract; FIGS. 1-18), comprising: a memory comprising computer-executable instructions ([0139]; FIGS. 14A-14B, 15; FIG. 16, 1640; FIGS. 17-18); one or more processors configured to execute the computer-executable instructions and cause the processing system to ([0139]; FIGS. 14A-14B, 15; FIG. 16, 1610; FIGS. 17-18; [0210]) receive first domain input data(FIG. 1, X 101a:                         
                            
                                
                                     
                                    X
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    X
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    X
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    X
                                
                                
                                    3
                                
                            
                        
                    );  transform the first domain input data to second domain input data via a domain transformation function (Abstract; FIG. 1, LOG 201); provide the second domain input data to a first layer of a machine learning model (FIG. 1, log2(X), convolution layer 106a, DNN 100); process the second domain input data in the first layer of the machine learning model according to a set of layer weights (FIG. 1, W 102a; [0020]; [0029]); and output second domain output data from the first layer of the machine learning model (FIG. 1, Y 103a).
-Regarding claims 2 and 12, Pillai further discloses determining one or more hyperparameter values (FIG. 1, base 2 of LOG function: log2(X)) for the domain transformation function (FIG. 1, LOG function: log2(X)).
-Regarding claims 3 and 13, Pillai further discloses wherein the domain transformation function comprises a logarithmic transformation function (FIG. 1, LOG function: log2(X)).
-Regarding claims 4 and 14, Pillai further discloses  wherein the first domain input data comprises linear domain input data, and the second domain input data comprises log domain input data (FIG. 1, X 101a, log2(X)).
-Regarding claims 5 and 15, Pillai further discloses exponentiating the second domain output data to form first domain output data ([0021], “(32-bit) floating-point format”; [0022]; [0026], “floating-point vectors … exponent and sign bit”; [0030]; [0044]-[0045]; [0143]; FIGS. 1-2, 8; also see reference “Floating-point arithmetic – Wikipedia”).
-Regarding claims 6 and 16, Pillai further discloses generating an inference based on the second domain output data (Abstract; [0025], “piecewise linear approximation”; Tables 7; 1-6; FIGS. 1, 11, 8).
-Regarding claims 7 and 17, Pillai further discloses training the machine learning model based on the second domain output data ([0037]; [0038], “training”; [0187]; FIGS. 1, 11-12; a person skilled in the arts would understand that to train DNN in FIG. 1, second domain output data is required).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pillai et al (U.S PG-PUB NO. 20190042922 A1) in view of Miyashita et al (arXiv:1603.01025v2 2016).
	-Regarding claims 8 and 18, Pillai discloses the method of claim 1 and the system of claim 11.
	Pillai does teach that implementing DNNs may be designed to operate on 8-bit quantized floating-point representations (Pillai: [0022]). A person skilled in the arts would understand that quantizing the second domain input data and output data are required.
	In the same field of endeavor, Miyashita teaches convolutional neural networks using logarithmic data representation (Miyashita: Abstract). Miyashita teaches quantizing the second domain input data to form quantized second domain input data, wherein the second domain output data comprises quantized second domain output data (Miyashita: Figure 1; equations (2)-(3); Page 3, 2nd Col., Sections 3.2-3.3; Page 4, section 4.1;Tables 1-2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Pillai with the teaching of Miyashita by using the logarithmic data representation in order to use a few bits to represent the exponent with negligible loss in performance.
-Regarding claims 9 and 19, Pillai discloses the method of claim 8 and the system of claim 18.
Pillai does teach that implementing DNNs may be designed to operate on 8-bit quantized floating-point representations (Pillai: [0022]). A person skilled in the arts would understand that quantizing the set of layer weights prior to processing the second domain input data in the first layer is required.
In the same field of endeavor, Miyashita teaches convolutional neural networks using logarithmic data representation (Miyashita: Abstract). Miyashita teaches quantizing the set of layer weights prior to processing the second domain input data in the first layer (Miyashita: Figure 1; equations (2)-(3); Page 3, 1st Col., 2nd paragraph, 2nd Col., Sections 3.2-3.3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Pillai with the teaching of Miyashita by using the logarithmic data representation in order to use a few bits to represent the exponent with negligible loss in performance.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pillai et al (U.S PG-PUB NO. 20190042922 A1) in view of Lu (U.S PG-PUB NO. 20040010532 A1).
-Regarding claims 10 and 20, Pillai discloses the method of claim 2 and the system of claim 12.
Pillai is silent to teach domain transformation function                 
                    
                        
                            l
                            o
                            g
                        
                        
                            b
                        
                    
                    
                        
                            X
                        
                    
                     
                
            comprises                 
                    b
                    =
                    65535
                
            .
In the same field of endeavor, Lu teaches a method and an apparatus for computing a logarithm with any base (Lu: Abstract; FIGS 1-5). Lu teaches domain transformation function                 
                    
                        
                            l
                            o
                            g
                        
                        
                            b
                        
                    
                    
                        
                            X
                        
                    
                     
                
            comprises                 
                    b
                    =
                    65535
                
             (Lu: Abstract; “computing a logarithm to a base p”; [0022]; [0025]; FIG. 2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Pillai with the teaching of Lu by using the logarithm computing method with any base in order to improve the computing accuracy and provide a wide range of scaling of input. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664